DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/19/2022. Currently, claims 1-10 and 12-17 are pending in the application. Claim 11 is cancelled by Applicant. Claims 13-17 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 

Response to Arguments
Applicant’s amendments to claims 1-3 are sufficient to overcome the previous objections to claims 1-3.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-4, 6-10 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 5 is sufficient to overcome the previous rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s arguments that Sterling does not teach wherein the third shell is hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of McClure, Jr. (US 3,350,719).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the cross over point, located on the third shell” and “wherein the third shell is hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points.” No support is provided in Applicant’s original specification for a device wherein the cross over point is located on the third shell and the third shell is also hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points. Applicant’s elected species of Figures 18, 20-22C does not teach that the third shell (105) is hingedly coupled to the first shell and second shell (102, 104) and is configured to permit the first shell and second shell (102, 104) to rotate about pivot points. Rather, elected species of Figures 18, 20-22C only teaches a singular hinge point 117 that connects the first and second shells (102, 104) together. Claims 2-4, 6-10 and 12 depend on claim 1 and therefore, include the same error. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “a cross over point on the third shell” and “wherein the third shell is hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points.” No support is provided in Applicant’s original specification for a device wherein the cross over point is located on the third shell and the third shell is also hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points. Applicant’s elected species of Figures 18, 20-22C does not teach that the third shell (105) is hingedly coupled to the first shell and second shell (102, 104) and is configured to permit the first shell and second shell (102, 104) to rotate about pivot points. Rather, elected species of Figures 18, 20-22C only teaches a singular hinge point 117 that connects the first and second shells (102, 104) together.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function is understood to be a dial and a ratchet.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterling (US 7,662,122) in view of McClure, Jr. (US 3,350,719).
In regards to claim 1, Sterling teaches in Figure 2 and column 5, lines 8-10
A first shell (upper shell member 32)
A second shell (lower shell member 34)
A third shell (force dosimeter 40); 
A first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of a cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”), the first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) a first side (left side) of a cross over point (as defined in the annotated copy of Figure 2 provided below), located on (as shown in Figure 2) the third shell (force dosimeter 40), to a first side (left side) of the first shell (upper shell member 32), the first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) continuing across (as shown in Figure 2) the first shell (upper shell member 32) to a second side (right side) of the first shell (upper shell member 32), the first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) returning from (as shown in Figure 2) the second side (right side) of the first shell (upper shell member 32) to a second side (right side) of the cross over point (as defined in the annotated copy of Figure 2 provided below) substantially opposite (as shown in Figure 2) the first side (left side) of the cross over point (as defined in the annotated copy of Figure 2 provided below); 
A second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) the first side (left side) of the cross over point (as defined in the annotated copy of Figure 2 provided below), located on (as shown in Figure 2) the third shell (force dosimeter 40), to a first side (left side) of the second shell (lower shell member 34), the second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) continuing across (as shown in Figure 2) the second shell (lower shell member 34) and down (as shown in Figure 2) a second side (right side) of the second shell (lower shell member 34), the second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) returning from (as shown in Figure 2) the second side (right side) of the second shell (lower shell member 34) to the second side (right side) of the cross over point (as defined in the annotated copy of Figure 2 provided below), and wherein the first (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) and second (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) control loops are connected (as shown in Figure 2; further, column 3, lines 53-55 teaches the force transmitting element 50 being a “single cable,” and thus, all portions of the force transmitting element 50 are connected), and further wherein extension of the second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) causes contraction of (column 5, lines 13-17 teaches that the force transmitting element 50 is a single cable that has its ends attached to the force dosimeter 40; consequently the force transmitting element 50 is free to move through the cross over point such that lengthening of the second control loop would cause shortening of the first control loop) the first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below); and 
a liner (sleeve mounting 70; sleeve mounting 70 is taught in column 7, lines 10-11 to include padding 52; Figures 1A-1C teach the sleeve mounting 70 extending beneath, or lining, upper shell member 32, lower shell member 34 and force dosimeter 40) coupled to (Figures 1A-1C teach the sleeve mounting 70 being directly connected to upper shell member 32 and lower shell member 34) the first (upper shell member 32) and second (lower shell member 34) shells and configured to extend over one or more of fingers of a user of the brace (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the sleeve mounting 70 to extend over one or more of fingers of a user of the brace).

    PNG
    media_image1.png
    703
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    703
    395
    media_image3.png
    Greyscale

Sterling teaches in column 9, lines 61-64 that the third shell (force dosimeter 40) is located “adjacent the knee joint” and therefore, it is understood that the third shell (force dosimeter 40) functions as a hinge to enable movement of the knee (about the axis of rotation 18 of the subject's knee).
Sterling does not teach wherein the third shell is hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points.
 However, McClure, Jr. teaches in Figures 1, 2, 5 and 6 and column 2, lines 1-3, 8-19, 29-35 and 39-42 an analogous device wherein the third shell (link bar 32) is hingedly coupled to (column 2, lines 14-18 teaches “an upper pivot pin 34 extends through a mating opening in the upper end of the link bar 32 and threadedly engages, or is otherwise fixed into, the lower end 24 of the upper brace bar 20;” column 2, lines 32-35 teaches “the pivot pin 44 extends rotatably through a mating opening of the link bar 32 and is secured in threaded engagement with the upper end 30 of the lower brace bar 26”) the first shell (upper cuff 11, upper bar 20, lower end 24) and second shell (lower cuff 12, lower bar 26, upper end 30) and is configured to permit the first shell (upper cuff 11, upper bar 20, lower end 24) and second shell (lower cuff 12, lower bar 26, upper end 30) to rotate about pivot points (column 2, lines 39-42 teaches “the pivot pins 34 and 44 provide a double hinge joint connecting the upper brace bar 20 and the lower brace bar 26 through the link bar 32”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the third shell of Sterling to be hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points as taught by McClure, Jr. because this element is known to provide “a very accurate approximation of the true knee action,” as McClure, Jr. teaches in column 3, lines 21-25.
In regards to claim 2, Sterling and McClure, Jr. teach the apparatus of claim 1. Sterling teaches in column 3, lines 53-55 and column 5, line 13 that the first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) and the second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) comprise a single piece cable (column 3, lines 53-55 and column 5, line 13 teach the force transmitting element 50 comprising a “single cable”).
In regards to claim 3, Sterling and McClure, Jr. teach the apparatus of claim 1. Sterling teaches in Figure 2 that the first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) and the second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) comprise two or more cable segments (each of the first and second cables portions includes two segments: left and right halves).
In regards to claim 4, Sterling and McClure, Jr. teach the apparatus of claim 1. Sterling teaches in column 5, lines 37-46 that the device includes an adjustment mechanism (force dosimeter 40, dosing device 41; force dosimeter 40 is taught in column 5, lines 37-40 to function to “adjustably apply a uniform force” to the force transmitting element 50; claim 1 and column 7, lines 24-27 teaches the dosing device 41 including a ratchet/ratcheting assembly;” Figure 7 teaches the force dosimeter 40 being structured as a dial); and wherein the adjustment mechanism (force dosimeter 40, dosing device 41; force dosimeter 40 is taught in column 5, lines 37-40 to function to “adjustably apply a uniform force” to the force transmitting element 50; claim 1 and column 7, lines 24-27 teaches the dosing device 41 including a ratchet/ratcheting assembly;” Figure 7 teaches the force dosimeter 40 being structured as a dial) is coupled to the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”).
Sterling does not teach that the adjustment mechanism is located on the second shell.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of Sterling such that the adjustment mechanism is located on the second shell, since it has been held that rearranging parts of in invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
 In regards to claim 5, Sterling teaches in Figure 2, column 4, lines 17-24 and column 5, lines 8-10
A first shell (upper shell member 32) selected from the group of metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal), radius plate, tibial plate, or calcaneus shell; 
A second shell (lower shell member 34) selected from the group of an ulna shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the ulna bone), humerus plate, femoral plate, or tibial shell;
A third shell (force dosimeter 40) selected from the group of a tendon back plate (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the force dosimeter 40 to be positioned on a tendon on the back of the user’s wrist; Figure 2 teaches the force dosimeter 40 being structured as a plate), bicep plate, femoral back plate, or fibula shell; 
A first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided above) comprising a first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) a first side (left side) of a cross over point (as defined in the annotated copy of Figure 2 provided above) on (as shown in Figure 2, the cross over point is positioned on the force dosimeter 40) the third shell (force dosimeter 40) to a first side (left side) of the first shell (upper shell member 32), across (as shown in Figure 2) a second side (right side) of the first shell (upper shell member 32), returning to (as shown in Figure 2) a second side (right side) of the cross over point (as defined in the annotated copy of Figure 2 provided above); 
A second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a second cable portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) the first side (left side) of the cross over point (as defined in the annotated copy of Figure 2 provided above) on (as shown in Figure 2, the cross over point is positioned on the force dosimeter 40) the third shell (force dosimeter 40) to a first side (left side) of the second shell (lower shell member 34), across (as shown in Figure 2) the second shell (lower shell member 34) and down (as shown in Figure 2) a second side (right side) of the second shell (lower shell member 34) and back to (as shown in Figure 2) the second side (right side) of the cross over point (as defined in the annotated copy of Figure 2 provided above), and wherein the first (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) and second (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) control loops are connected (as shown in Figure 2; further, column 3, lines 53-55 teaches the force transmitting element 50 being a “single cable,” and thus, all portions of the force transmitting element 50 are connected), and further wherein extension of the second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) causes contraction of (column 5, lines 13-17 teaches that the force transmitting element 50 is a single cable that has its ends attached to the force dosimeter 40; consequently the force transmitting element 50 is free to move through the cross over point such that lengthening of the second control loop would cause shortening of the first control loop) the first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below); and 
and a liner (sleeve mounting 70; sleeve mounting 70 is taught in column 7, lines 10-11 to include padding 52; Figures 1A-1C teach the sleeve mounting 70 extending beneath, or lining, upper shell member 32, lower shell member 34 and force dosimeter 40) coupled to (Figures 1A-1C teach the sleeve mounting 70 being directly connected to upper shell member 32 and lower shell member 34) the first (upper shell member 32) and second (lower shell member 34) shells and configured to extend over one or more of fingers of a user of the brace (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the sleeve mounting 70 to extend over one or more of fingers of a user of the brace).
Sterling teaches in column 9, lines 61-64 that the third shell (force dosimeter 40) is located “adjacent the knee joint” and therefore, it is understood that the third shell (force dosimeter 40) functions as a hinge to enable movement of the knee (about the axis of rotation 18 of the subject's knee).
Sterling does not teach wherein the third shell is hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points.
 However, McClure, Jr. teaches in Figures 1, 2, 5 and 6 and column 2, lines 1-3, 8-19, 29-35 and 39-42 an analogous device wherein the third shell (link bar 32) is hingedly coupled to (column 2, lines 14-18 teaches “an upper pivot pin 34 extends through a mating opening in the upper end of the link bar 32 and threadedly engages, or is otherwise fixed into, the lower end 24 of the upper brace bar 20;” column 2, lines 32-35 teaches “the pivot pin 44 extends rotatably through a mating opening of the link bar 32 and is secured in threaded engagement with the upper end 30 of the lower brace bar 26”) the first shell (upper cuff 11, upper bar 20, lower end 24) and second shell (lower cuff 12, lower bar 26, upper end 30) and is configured to permit the first shell (upper cuff 11, upper bar 20, lower end 24) and second shell (lower cuff 12, lower bar 26, upper end 30) to rotate about pivot points (column 2, lines 39-42 teaches “the pivot pins 34 and 44 provide a double hinge joint connecting the upper brace bar 20 and the lower brace bar 26 through the link bar 32”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the third shell of Sterling to be hingedly coupled to the first shell and second shell and is configured to permit the first shell and second shell to rotate about pivot points as taught by McClure, Jr. because this element is known to provide “a very accurate approximation of the true knee action,” as McClure, Jr. teaches in column 3, lines 21-25.
In regards to claim 6, Sterling and McClure, Jr. teach the apparatus of claim 1. Sterling teaches in Figures 2 and column 4, lines 17-24 that the first shell (upper shell member 32) comprises a metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal), the second shell (lower shell member 34) comprises a radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone), and the third shell (force dosimeter 40) comprises tendon back plate (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the force dosimeter 40 to be positioned on a tendon on the back of the user’s wrist; Figure 2 teaches the force dosimeter 40 being structured as a plate).
In regards to claim 7, Sterling and McClure, Jr. teach the apparatus of claims 1 and 6. Sterling teaches in Figure 2 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is configured with cable guide ears (as defined in the annotated copy of Figure 2 provided below), the cable guide ears (as defined in the annotated copy of Figure 2 provided below) extending from (as shown in Figure 2) either side of (Figure 2 teaches the cable guide ears being three-dimensional such that they project from the surface of the left and right sides of the lower shell member 34) the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) toward (inasmuch as the cable guide ears are shown in Figure 2 to be curved such that they extend upward toward) the tendon back plate (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the force dosimeter 40 to be positioned on a tendon on the back of the user’s wrist; Figure 2 teaches the force dosimeter 40 being structured as a plate).

    PNG
    media_image4.png
    836
    546
    media_image4.png
    Greyscale

In regards to claim 8, Sterling and McClure, Jr. teach the apparatus of claims 1 and 6. Sterling teaches in Figures 3A-3B and column 5, lines 52-57 and 63-65 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is hingedly coupled (via pivoting element 30; see column 5, lines 52-57 and 63-65) to the metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal) to form a hinged portion, and wherein the hinged portion is adjustable (inasmuch as the position of the lower shell member 34 relative to the upper shell member 32 is adjusted as pivoting element 30 rotates).
In regards to claim 9, Sterling and McClure, Jr. teach the apparatus of claims 1, 6 and 8. Sterling teaches in Figure 2 and column 4, lines 17-24 that the metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal) is configured to rest on the back of a human hand (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the back of a human hand).
In regards to claim 10, Sterling and McClure, Jr. teach the apparatus of claims 1, 6 and 8. Sterling teaches in Figure 2 and column 4, lines 17-24 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is configured to extend from the forearm to the wrist joint of a human (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to extend from the forearm to the wrist joint of a human).
In regards to claim 12, Sterling and McClure, Jr. teach the apparatus of claims 1, 6 and 8. Sterling teaches in Figures 3A-3B and column 5, lines 52-57 and 63-65 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is hingedly coupled (via pivoting element 30; see column 5, lines 52-57 and 63-65) to the metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal) at a single point (pivoting element 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/2/2022